       Case 4:18-cv-06607-HSG Document 90 Filed 11/02/20 Page 1 of 2




 1   Thomas A. Dubbs (pro hac vice)
     Michael P. Canty (pro hac vice)
 2   Marisa N. DeMato (pro hac vice)
     James E. McGovern (pro hac vice)
 3   Francis P. McConville (pro hac vice)
     LABATON SUCHAROW LLP
 4   140 Broadway
     New York, New York 10005
 5   Telephone: (212) 907-0700
     Facsimile: (212) 818-0477
 6   Email: tdubbs@labaton.com
     mcanty@labaton.com
 7   mdemato@labaton.com
     fmcconville@labaton.com
 8   jmcgovern@labaton.com
 9   Attorneys for Lead Plaintiffs
10   James M. Wagstaffe (#95535)
     WAGSTAFFE, VON LOEWENFELDT, BUSCH &
11   RADWICK, LLP
     100 Pine Street, Suite 725
12   San Francisco, California 94111
     Telephone: (415) 357-8900
13   Facsimile: (415) 371-0500
     Email: wagstaffe@wvbrlaw.com
14
     Liaison Counsel for the Class
15
                                 UNITED STATES DISTRICT COURT
16
                              NORTHERN DISTRICT OF CALIFORNIA
17
                                        OAKLAND DIVISION
18
                                                    Case No.: 4:18-cv-06607-HSG
19
                                                    CLASS ACTION
20   IN RE NEKTAR THERAPEUTICS
     SECURITIES LITIGATION                          ORDER GRANTING MOTION TO
21                                                  WITHDRAW AS COUNSEL
22

23

24

25

26

27

28

     ORDER GRANTING MOTION TO WITHDRAW AS COUNSEL
     CASE NO.: 4:18-CV-06607-HSG
       Case 4:18-cv-06607-HSG Document 90 Filed 11/02/20 Page 2 of 2




 1
              This Court, having considered the Motion to Withdraw as Counsel of Plaintiffs
 2
     Oklahoma Firefighters Pension and Retirement System and El Paso Firemen & Policemen’s
 3

 4   Pension Fund (together, “Lead Plaintiff”) , and good cause appearing, HEREBY ORDERS:

 5            Lead Plaintiffs’ Motion for Leave to Withdraw as Counsel and removal from the Court’s

 6   Service List is GRANTED.
 7            Attorney Aram Michael Boghosian, Esq. is hereby withdrawn as Lead Plaintiffs’
 8
     counsel of record in the above-mentioned caption. Lead Plaintiffs shall continue to be
 9
     represented in this matter by attorneys of the law firms Labaton Sucharow LLP and Wagstaffe,
10
     Von Loewenfeldt, Busch & Radwick, LLP.
11

12            The Clerk of the Court is directed to remove attorney Mr. Boghosian from the service

13   list in this matter, and shall no longer send any notices of filing in this matter.

14

15    IT IS SO ORDERED
16
      Dated: 11/2/2020
17

18                                                   HONORABLE HAYWOOD S. GILLIAM JR.
19

20

21

22

23

24

25

26

27

28

     ORDER GRANTING MOTION TO WITHDRAW AS COUNSEL
     CASE NO.: 4:18-CV-06607-HSG                                                                     1
